Citation Nr: 0525352	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1965.  While serving in a reserve component he 
also had additional periods of duty from December 1990 to May 
1991, September 1994 to December 1994, and April 1996 to 
December 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 


FINDING OF FACT

The appellant does not have osteoarthritis that is 
attributable to his military service.


CONCLUSION OF LAW

The appellant does not have osteoarthritis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran avers that his current degenerative arthritis and 
accompanying back pain are attributable to the rigors of 
physical training required by his military service.

The veteran's service medical records (SMRs) contain the 
veteran's entrance physical examination which shows no 
history or complaints regarding any bones, joints, or 
arthritis.  On clinical evaluation, the veteran's spine was 
found to be normal.  There is one sick call entry dated in 
June 1965 showing a complaint of low back pain.  The physical 
examination was unremarkable, and the veteran was given 
medication and returned to duty.  On separation from active 
duty the veteran's physical examination showed no complaints 
of recurrent back pain, and the clinical evaluation found the 
veteran's back to be normal.  

Also of record are periodic physical examinations dated in 
October 1979, August 1984, March 1987, July 1989, March 1991, 
and May 1995.  On all of the medical histories provided by 
the veteran for those examinations he indicated that he had 
no history of, nor did he then have, any recurrent back pain.  
The clinical evaluations on all of these examinations showed 
the spine to be normal.  

An entry in the veteran's reserve SMR shows a December 1997 
visit to sick call for follow-up following an October 1997 
back injury which, the veteran reported, had been treated by 
a private physician.  The treatment note shows that the 
veteran had been treated with medication, and that symptoms 
were resolved with medication, though pain returned when the 
veteran ran, and progressed if he continued to run.  The 
diagnosis was muscular back pain.

The veteran provided treatment records from his private 
physician, R.B., M.D., for the period September 2001 through 
January 2004.  The treatment notes consist of the reports of 
routine periodic visits on either a three or six month 
schedule.  The reports show ongoing treatment for 
osteoarthritis and back pain.  All of these routine visit 
reports show normal range of motion of the back.  

The veteran was afforded a VA spine examination given in July 
2004.  The examiner noted that he had reviewed the veteran's 
file.  The examiner noted that the veteran stated that his 
back pain initially started around 1989, and that there was 
no specific incident involving injury to his back.  He noted 
that he would have flare-ups about twice a year, and would 
seek medical attention which included nonsteroidal anti-
inflammatories and decreased activity.  Pain was said to 
occur at different times, including when jumping out of 
helicopters or during other functional activities.  The 
veteran reported that the pain continued to flare up about 
twice a year, with pain across the low back, occasionally 
radiating to the right and down the right leg.   There was no 
particular activity which brought on the flare-ups.

On examination, the veteran's low back showed no tenderness 
to palpation.  Range of motion was 47 degrees forward 
flexion; 19 degrees extension; rotation of 37 degrees left, 
and 35 degrees right; and lateral flexion was 24 degrees left 
and 21 degrees right.  There was mild pain on extremes of 
range of motion in all directions with the exception of left 
and right rotation.  The only abnormality shown on x-rays of 
the spine were hypertrophic degenerative facet changes at L5-
S1 on the left.

The examiner assessed that the veteran had chronic 
intermittent low back pain with minimal degenerative 
arthritis and no degenerative disc disease.  The examiner 
noted that the 1965 report of low back pain while in service, 
and the 1997 report of muscular back pain reported to have 
been treated by a private physician.  However, the absence of 
any specific inciting event prevented the examiner from 
establishing a medical nexus connecting his current back 
disability to his military activities.  The examiner further 
opined that military service did not specifically exacerbate 
any back symptoms or cause them to progress beyond what would 
have been due to the normal aging process.  

The veteran was afforded a travel Board hearing in July 2005 
before the undersigned Veterans Law Judge.  At that hearing 
the veteran recounted his military experiences, and the 
contention that the rigors of physical exercise, including 
the carrying of heavy backpacks and physical fitness 
standards testing, brought about his current back pain and 
limited range of motion.  The veteran noted that his private 
physician, Dr. R.B., himself a former Army sergeant, had 
opined that his physical activities in service, and the fact 
that he was eight to 10 years older than his contemporaries 
with whom he served and trained, brought about his current 
back complaints.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Here there is medical evidence of a current back disability, 
what the VA examiner describes as minimal degenerative 
arthritis of the spine at L5-S1.  However, other than the 
June 1965 entry showing a complaint of low back pain, and the 
reference to the 1997 back injury which evidently occurred 
while not on military duty, the veteran's SMR is silent 
regarding complaints of or treatment for back pain.  In fact, 
all of the reports of physical examinations, including entry 
into service, release from active duty, and the six 
examinations of record for the period of his reserve service, 
show no history of recurrent back pain, and no abnormal 
finding on clinical examination.  Thus, with the exception of 
the single, apparently acute and transitory complaint in 
1965, there is no medical evidence of any in-service 
incurrence or aggravation of back-related injury or disease.  

Lastly, the medical evidence does not show a nexus between 
the current disability and any in-service disease or injury.  
The VA examiner specifically noted that he could not connect 
the veteran's current back disability with his military 
service.  While the veteran testified at his hearing that his 
private physician had opined that his back disability evolved 
from his military service, the Board found no such medical 
opinion of record.  The treatment records from Dr. R.B. 
contain only routine periodic treatment records, and do not 
provide any medical nexus opinion connecting the veteran's 
back disability to his military service.

The only evidence of record supportive of the veteran's claim 
that his current degenerative arthritis of the spine is 
related to his military service consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms he 
experiences, he is not competent to provide medical opinion 
as to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's current spine disorder is not traceable to disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, and in a follow-up notification dated in May 2005.  
(Although all notices required by the VCAA were not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  The Board also notes that, in 
correspondence dated in October 2004, the veteran stated that 
he had no additional evidence to submit.  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The also RO specifically requested that 
the veteran provide any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
active duty and reserve SMRs, and incorporated into the 
record for consideration the private medical records provided 
by the veteran.  The veteran was also afforded a VA medical 
examination and a travel Board hearing in the course of this 
appeal.  VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for osteoarthritis is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


